ADVISORY ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicant’s proposed amendment dated July 12, 2021, will not be entered because it presents a limitation that has not been previously presented or considered.  The newly proposed limitation of claim 1 directed to the process by which the thermoplastic polyacrylated glycerol polymer is made has not been previously presented and would require new search and consideration.
Response to Arguments
 Applicant’s arguments in the remarks dated July 12, 2021, with respect to the newly proposed limitations will not be fully addressed because the amendment is not being entered, as discussed above.  However, to advance prosecution, the examiner has two response to the remarks and the proposed amendment.
First, on page 5 of the remarks, applicant states that by polymerizing acrylated glycerol monomers (rather than crosslinking a polymerized acrylic acid with glycerol) applicant attains a polymer “having a backbone of both glycerol and acrylic acid moieties.”  It is somewhat unclear to the examiner what is meant by “backbone” in this context, and there appears to be two possible interpretations.  On the one hand, applicant may be indicating that glycerol itself is incorporated into the backbone.  However, this would appear to require a backbone that contains both ester linkages and carbon-carbon linkages.  This is not what is shown in Scheme 1 of the original specification, which depicts a polymer having a backbone of carbon-carbon linkages (and no ester linkages) with pendant ester groups.  If applicant intends to assert that the backbone of the polymer attained by applicant has ester linkages in addition to carbon-carbon linkages (contrary to what is shown in Scheme 1) applicant should make this clear.  On the other hand, the term “backbone” may simply refer to both the carbon-carbon linkages forming a backbone and the ester groups pendant to this backbone, as shown in Scheme 1.  This appears to be the more reasonable interpretation based on what is described in the original disclosure.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767